Citation Nr: 0421295	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-11 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to Dependents Educational 
assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from January 1941 to February 
1963.  He died on June [redacted], 1995.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 rating decision by the 
RO that new and material evidence had not been submitted to 
reopen the appellants claims for service connection for the 
cause of the veteran's death and entitlement to Dependents 
Educational Assistance under 38 U.S.C.A. Chapter 35 that had 
been previously denied by the Board in a decision of March 
1999.  

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge at the RO.  However, her 
representative subsequently indicated that she would be 
unable to appear for such a hearing.  Her hearing request is, 
therefore, deemed to have been withdrawn.


FINDINGS OF FACT

1.  In a March 1999 decision, the Board denied the appellants 
claim for service connection for the cause of the veteran's 
death.

2.  Subsequently received evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for the cause of death.  

3.  In a March 1999 decision, the Board denied the appellants 
claim for entitlement to Dependents Educational assistance 
under 38 U.S.C.A. Chapter 35.

4.  Subsequently received evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for Dependents Educational assistance under 
38 U.S.C.A. Chapter 35.



CONCLUSIONS OF LAW

1.  The March 1999 Board decision that which denied service 
connection for the cause of the veteran's death is final. 38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).

2.  The evidence received since the March 1999 Board decision 
is not new and material and the claim for service connection 
for the cause of the veteran's death is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The March 1999 Board decision that which denied 
entitlement to Dependents Educational assistance under 
38 U.S.C.A. Chapter 35 is final. 38 U.S.C.A. §§ 7103(a), 
7104(b); 38 C.F.R. § 20.1100.

4.  The evidence received since the March 1999 Board decision 
is not new and material and the claim for entitlement to 
Dependents Educational assistance under 38 U.S.C.A. Chapter 
35 is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Pub. L. 106-475, 114 Stat. 2099 (Nov. 9, 
2000).  Among other things, the VCAA eliminated the well-
grounded-claim requirement and modified the Secretary's 
duties to notify and assist claimants.  

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, No. 01-944, U.S. Vet App. (June 24, 
2004) the United States Court of Appeals for Veterans Claims 
(Court) found that a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In a letter dated in February 2002, the RO informed the 
veteran of the evidence needed to substantiate her current 
application to reopen her claims for service connection for 
the cause of the veteran's death and entitlement to 
Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35, and of who was responsible for obtaining what evidence.  
In addition, this notice letter of February 2002 informed the 
claimant of the type of evidence that VA needed.  The 
February 2002 VCAA notice told the claimant of her 
responsibility for submitting evidence, and thereby put her 
on notice to submit all relevant evidence in her possession.  

In Pelegrini, the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notice was sent to the appellant in 
February 2002, prior to the rating action currently being 
appealed.  

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
application to reopen her claims for service connection for 
the cause of the veteran's death and eligibility for 
Dependents Educational Assistance under 38 U.S.C.A. Chapter 
35 is available, but not yet associated with the claims 
folder.  

The Board further notes that in order to implement the 
provisions of the VCAA, the Secretary of VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
92003)).  Generally, the provisions of this liberalizing law, 
to include the implementing regulations, are "potentially 
applicable to claims pending on the date of the VCAA's 
enactment."  See Holliday v. Principi, 14 Vet. App. 280, 290 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Notably, 
however, provisions related to reopening previously denied 
claims are only applicable to claims received on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Inasmuch as the veteran's request to reopen his claim for 
service connection for hearing loss was received on August 
27, 2001 the new regulations relative to reopening previously 
denied and final claims are not applicable

I.  Factual Basis  

The evidence of record at the time of the March 1999 Board 
decision that denied service connection for the cause of the 
veteran's death and entitlement to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35 may be briefly 
summarized.  The veteran's certificate of death revealed that 
he died on June [redacted], 1995, at the age of 70, due to sepsis due 
to or a consequence of decubitus ulcers.  The underlying 
cause of death was Parkinson's disease.  Malnutrition was 
listed as a significant condition that contributed to death.  

At the time of his death, the veteran was service connected 
for anxiety neurosis, evaluated as 50 percent disabling; 
post-operative residuals of a tonsillectomy and adenoidectomy 
with multiple vocal cord polypectomies, evaluated as 30 
percent disabling; left facial asymmetry, evaluated as 10 
percent disabling; residuals of fracture of the right little 
finger with restricted range of motion for the right ring and 
little fingers with restricted range of motion, evaluated as 
10 percent disabling; a right heel spur, evaluated as 10 
percent disabling; and right epicondylitis, evaluated as 
noncompensable.  His combined service connected disability 
rating was 80 percent.  

The veteran's service medical records reveal that the veteran 
was hospitalized for a head injury consequent to blunt force 
trauma in March 1953.  It was reported that the veteran had 
been beaten by the military police.  X-rays revealed no skull 
fracture and it was reported that there was no evidence of 
injury to the frontal region.  The service medical records 
contain no findings or diagnosis of Parkinson's disease.  

In a September 1980 statement, a private physician reported 
that the veteran was status post subendocardial myocardial 
infarction had been hospitalized in 1978.  He was said to 
have increasing angina that precluded even light work.  The 
veteran was said to have congestive heart failure, diabetes 
mellitus and a cardiac murmur that was suggestive of a mitral 
valve problem.  The doctor believed that the veteran was 
permanently disabled.  

VA clinical records and examination reports reflect treatment 
and evaluations, beginning in October 1987 for disabilities 
that included memory loss, trembling of the hands, aphasia, 
and depression.  After an October 1989 neurological 
consultation, it was noted that the veteran was diagnosed as 
having Parkinson's disease in addition to other cognitive 
problems.  In October 1991 the assessment was end-stage 
Parkinson's disease and increasing dementia.  After a January 
1992 VA examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance, the diagnoses included 
Parkinson's disease.  

During a May 1992 VA neurological examination it was reported 
that the veteran developed a hand tremor in 1987, and was 
diagnosed with Parkinson's disease in 1989.  The examiner 
opined that there was no evidence indicating that the veteran 
had post-traumatic Parkinson's disease.  After a VA 
psychiatric examination conducted in September 1993 the 
diagnoses were multi-factorial dementia, PTSD, and organic 
defective disorder.  The examiner said that the veteran was 
incapacitated overall by his combined diagnoses.  

The examiner noted that the veteran had a history of 
Parkinson's disease that might have played a part in the 
dementia.  The etiology of the veteran's Parkinson's disease 
was unclear, but the most likely etiology was post-stroke or 
idiopathic Parkinson's disease.  The examiner further 
restated that it "was certainly difficult to relate his 
current dementia or Parkinson's disease to the beating 
episode" during service.

In a rating action of February 1994, the RO, among other 
things, denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  The veteran 
submitted a timely notice of disagreement with this rating 
decision, but died prior to appellate consideration by the 
Board.  

In the decision of March 1999 the Board denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability for purposes of accrued benefits.  

The evidence that was associated with the claims folder 
subsequent to the March 1999 Board decision that denied 
service connection for the cause of the veteran's death and 
entitlement to Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35 consists of a statement from B Lee 
Jones, M.D., who stated that there certainly were 
associations between head trauma and Parkinson's disease, but 
there were more cases of patients with Parkinson's disease 
that had no head trauma.  The doctor did not think he could 
review the veteran's records and say with any degree of 
certainty that there was an association between the veteran's 
head trauma and his subsequent Parkinson's disease.  He said 
that the veteran's case was very difficult to prove.  

In her substantive appeal the appellant contended that the 
veteran had been severely beaten by military police, and that 
the beating resulted in the fatal Parkinson's disease.

                                               II.  Legal 
Analysis  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  
The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection for a disability initially 
diagnosed after service may be service connected if the 
evidence demonstrates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2003).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310 (2003).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation. 38 
U.S.C.A. § 1310 (West 2002). In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a service-connected disability was either the 
principal or a contributory cause of death. The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312 (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. A contributory cause of death is inherently 
one not related to the principal cause. In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312.  

In order to be entitled to educational assistance under 
Chapter 35, Title 38 of the United States Code, the veteran 
must have died from a service connected disability, or the 
veteran must have had a service connected disability which 
produced total disability that was permanent in nature and 
died while the veteran was so evaluated.  38 U.S.C.A. 
§ 3501(a)(1)(B)(D) (West 2002)

In this case the only evidence added to the record since the 
Board denied service connection for the cause of the 
veteran's death and entitlement to Dependents Educational 
assistance under 38 U.S.C.A. Chapter 35 in March 1999 
consists of the statement from a private physician and the 
appellant's contentions.  

The physician, essentially reported, that while there could 
be a relationship between a head trauma and Parkinson's 
disease, he could not say with any degree of certainty that 
there was an association between the veteran's head trauma 
and his subsequent Parkinson's disease.  While this evidence 
is new in the sense that it was not previously of record, it 
merely supports opinions previously of record finding that a 
relationship could not be established between Parkinson's 
disease and an in-service beating.  

The appellant's representative has argued that this opinion 
supports a grant of service connection because it raises a 
possibility that head trauma can cause Parkinson's disease.  
However, the previously considered medical opinion 
essentially acknowledged this possibility.  Both opinions 
essentially conclude that in the veteran's case, it is not as 
likely as not that in-service head trauma caused the fatal 
Parkinson's disease.

The appellant's statements are not new since they reiterate 
contentions considered at the time of the Board's previous 
decision.

This evidence does not demonstrate that the Parkinson's 
disease was related in any way to service.  Therefore new and 
material evidence has not been submitted to establish service 
connection for the cause of the veteran's death and this 
claim is therefore not reopened.  

It is also noted that there is no new evidence indicating 
that the veteran's service connected disabilities resulted in 
permanent total disability at the time of his death in 1995.  
Since that is the case and given that there is no new and 
material evidence showing that the veteran's death was 
related to service connected disability, the Board must 
conclude that new and material evidence has not been 
submitted that would reopen the appellants claim for 
entitlement to Dependents Educational assistance under 
38 U.S.C.A. Chapter 35.  


ORDER

New and material evidence not having been submitted, the 
appellant's application to reopen her claim for service 
connection for the cause of the veteran's death is denied.  

New and material evidence not having been submitted, the 
appellant's application to reopen her claim for entitlement 
to Dependents Educational assistance under 38 U.S.C.A. 
Chapter 35 is denied.  



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



